DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide the particular algorithm(s)/formula(s) and /or process step(s) to (i) determine at least one possible path of the aircraft based on the choice of the at least one operational mission specification defined by the user using the at least one definition button and (ii) display at least one outcome indicator providing feasibility information of the mission with the mission respecting the choice of the at least one operational mission specification defined by the user using the at least one 

Claims 2-19 are also rejected based on their dependency of the defected parent claims.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide the particular algorithm(s)/formula(s) and /or process step(s) to (i) determine at least one possible path of the aircraft based on the choice of the at least one operational mission specification defined by the user and (ii) display at least one outcome indicator providing feasibility information of the mission with the mission respecting the choice of the at least one operational mission specification defined by the user using the at least one definition button (added remarks).  The specification does not describe in a clear, concise and exact term the 

For any amendment of the claims and/or responses to the above remarks/rejections to be filed, applicant(s) should provide clear and concise specification support and identify the specification page number and paragraph / lines wherein the examiner can find the specification support. 

  The following prior art rejection(s) is based upon the examiner best understanding of the invention in light of the above issues. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2-7, 18 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Coulmeau et al. (Pub. No.: US 2016/0078770 A1). 

Regarding claims 1 and 20, Coulmeau et al. disclose a man-machine interface for the management of the trajectory of an aircraft, comprising: 
a computing engine (e.g., flight management system (FMS) / electronic flight bag (EFB)) configured to compute paths of the aircraft during a mission (e.g., constructing a continuous trajectory on the basis of the points of a flight plan), the computing engine being configured to compute a given path of the aircraft during the mission based on operational mission specifications (e.g., trajectory is computed based on inputted geographical elements; for instance, departure and arrival procedures, route points, air corridors / airways which can be considered as operational mission specification) (e.g., par. 86, 93-95, 90), 
a mission deck (e.g., flight management system (FMS) / a navigation display ND screen / Cockpit Display System ) comprising a display (e.g., display means) and a display manager (e.g., computing means) configured to display, on the display, at least one definition button (e.g., input means – keyboard / touch-sensitive display means – see par. 88)  for definition of at least one of the operational mission specifications (e.g., an input means and display means, wherein a pilot / copilot inputs geographical elements, waypoint, route point speed, time  and altitude constrains and other related aircraft trajectory and parameters – see par. 79, 97), the at least one definition button being configured to be actuated by a user to define a choice of the at least one operational mission specification from among a plurality of choices for the at least one operational mission specification (e.g., input means, for example formed by a keyboard, and display means, for example formed by a display screen, or else simply a touch-sensitive display screen to enter / input Flight Plan, lateral trajectory and other aircraft operation parameters / configurations ) (see par. 45, 47, 63, 67, 76, 78, 79, 88-96, 97; Figure 5); 
the computing engine (e.g., flight management system (FMS) / electronic flight bag (EFB)) being configured to be activated after defining the choice of the at least one operational mission specification using the at least one definition button (e.g., input means – keyboard / touch-sensitive display means – see par. 88) to determine at least one possible path of the aircraft based on the choice of the at least one operational mission specification defined by the user using the at least one definition button (e.g., constructing a continuous trajectory on based of the points of the flight plan and data entered by the pilot / copilot via input means ) (see par. 79, 88, 93-94, 97); 
the display manager (e.g., computing means) being configured to display, on the display, after the activation of the computing engine, at least one outcome indicator providing feasibility information (e.g., identify part of the trajectory impacted by the command, the time and / or in fuel associated with the modified trajectory, and depict modified trajectory in red ) of the mission with the mission respecting the choice of the at least one operational mission specification defined by the user using the at least one definition button (e.g., Figures 4 and 5 depict modified trajectory by pilot via a touch-sensitive interface; wherein time and / or in fuel associated with the modified trajectory are displayed ) (see par. 113-114, 126, 128, 131-133, 138-140 ).

Regarding claims 3-4, Coulmeau et al. disclose a man-machine interface for the management of the trajectory of an aircraft wherein at least one operational mission Figures 4 and 5 depict modified trajectory by pilot via a touch-sensitive interface; wherein the impact in time impacted and / or in fuel associated with the modified trajectory are displayed) (see par. 129-130, 131-133, 138-140).

Regarding claims 5-7, Coulmeau et al. disclose a man-machine interface for the management of the trajectory of an aircraft (i) wherein the operating constraint is a maximum takeoff weight, a navigation fuel load, a reserve fuel load, an imposed takeoff time and/or arrival time, a maximum distance to be traveled, (ii) wherein the mission context includes a navigation constraint and (iii) wherein the navigation constraint is a desired airspeed, a desired flight level, and/or an average wind. (e.g., Figures 4 and 5 depict modified trajectory (limitation: navigation constraint) by pilot via a touch-sensitive interface; wherein the impact in time impacted (delay of the arrival time) associated with the modified trajectory are displayed (see par. 129-130, 131-133, 138-140). Furthermore, the man-machine interface for the management of the trajectory of an aircraft is configured to implement “Vertical Display” context containing displacement of altitude (e.g., limitation: desired flight level) and / or speed constraint (e.g., limitation: desired airspeed) or of time constraint (see par. 63, 65, 76)).

Regarding claim 18, Coulmeau et al. disclose a man-machine interface for the management of the trajectory of an aircraft wherein the display manager is configured to display a button for applying the given path (e.g., a third graphical means (confirmation .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coulmeau et al. (Pub. No.: US 2016/0078770 A1).

Regarding claims 8-9, Coulmeau et al.’ invention fails to disclose the claims limitation.
However, Coulmeau et al.  teach a man-machine interface for the management of the trajectory of an aircraft configured to permit a pilot / copilot to modify aircraft 
Given the teaching of Coulmeau et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to assume that the aircraft’s pilot / copilot can modify the aircraft trajectory to avoid unfavorable weather zone while providing not only aircraft stability and integrity but also arranging safety trajectory and passenger(s) comfort to a destination.    
Doing so would enhance a man-machine interface for the management of the trajectory of an aircraft configured to provide real time of local deformation of trajectory to avoid unfavorable weather zone while providing not only aircraft stability and integrity but also arranging safety trajectory and passenger(s) comfort to a destination.

Regarding claim 19, Coulmeau et al.’ invention fails to specifically disclose wherein the display manager is configured to display an interface for sending information on the given path to an air traffic control facility.
However, Coulmeau et al. teach a man-machine interface for the management of the trajectory of an aircraft comprising an aircraft 110 in communication with control tower 100 (see par. 86 and Figure 1).  Under this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to conclude that the aircraft is capable to transmit modified trajectory to the control tower for proper management of the traffic at a given airport and provide real time of local deformation of trajectory to avoid unfavorable weather zone.      

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Jorge O Peche/Examiner, Art Unit 3664